Opinion op the Court by
Judgke Robertson:
It does not judicially appear that Rainey entered as in fact a sub-tenant under Wiseman, or knowing that his predecessosr was Wiseman’s tenant; and therefore he was not estopped to acquire the legal title from Adams under wh.om Wiseman claimed a prior equity.
There being no proof of either fraud or mistake, the appellee’s prior deed from Adams must, in this action, be adjudged to be the only legal title. And the appellant seems to have no legal right of entry on the appellee’s possession.
Wherefore, the judgment is affirmed.